 EXHIBIT B

Proposed Order
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

DAVID’S BRIDAL, INC., et al.,1                               Case No. 18-12635 (LSS)

                                    Debtors.                 Jointly Administered

                                                             RE: Docket Nos. 128, 181, and _____

     ORDER GRANTING THE DEBTORS LEAVE AND PERMISSION TO FILE THE
    DEBTORS’ REPLY TO LIMITED OBJECTION TO DEBTORS’ APPLICATION TO
         RETAIN EVERCORE GROUP L.L.C. AS INVESTMENT BANKER

         Upon consideration of the Debtors’ Motion for An Order Granting the Debtors Leave

and Permission to File the Debtors’ Reply to Limited Objection to Debtors’ Application to

Retain Evercore Group L.L.C. as Investment Banker (the “Motion”);2 and this Court having

found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated as of February 29, 2012; and this Court having found that venue of these cases

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court

having determined that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that notice of the Motion has been given as set forth in

the Motion and that such notice is adequate and no other or further notice need be given; and that

the legal and factual bases set forth in the Motion establish just cause for the relief granted


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holding, Inc. (4567); and DB Midco, Inc.
     (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
     Pennsylvania 19428.
2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Motion.
herein; and after due deliberation; and the Court having determined that there is good and

sufficient cause for the relief granted in this Order, it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.     The Motion is GRANTED as set forth herein.

         2.     Pursuant to Local Rule 9006-1(d), the Debtors are granted leave and permission

to file the Reply, and the Reply is deemed timely filed and a matter of record in these chapter 11

cases.

         3.     This Court shall retain jurisdiction to interpret and enforce this Order.




                                                   2
